Citation Nr: 0740874	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-24 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
unilateral left ear hearing loss.

2.  Entitlement to a rating in excess of 10 percent for right 
knee post-traumatic exostosis.

3.  Entitlement to a rating in excess of 10 percent for right 
knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1976 to April 1979.

This matter is before the Board of Veterans' Appeals (Board) 
following a September 2007 Order from the United States Court 
of Appeals for Veterans Claims (CAVC) granting an August 2007 
Joint Motion for Partial Remand regarding a Board decision 
rendered in June 2006.  This matter was originally on appeal 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.

The appeal is REMANDED to the RO veteran via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In June 2006, the Board found, in pertinent part, the 
preponderance of the evidence to be against the veteran's 
claims of entitlement to ratings greater than 10 percent for 
his hearing loss or right knee conditions, to include 
arthritis.  In denying the claims, the Board cited to VA 
audiological examination results from January 2003 and VA 
orthopedic examination results from July 2002 and November 
2002 stating that all examinations are relatively consistent 
with each other showing conditions unchanged through the 
years and mild in nature. 

The veteran appealed this decision to the U.S. Court of 
Appeals for Veterans Claims (CAVC or Court).  In September 
2007, the Court issued an Order granting the parties' joint 
motion for partial remand of these aspects of the June 2007 
Board decision for further development. 

Specifically, in regard to the hearing loss claim, the 
parties acknowledged the Court's recent decision in Martinak 
v. Nicholson, No. 05-1195, slip op. at 10 (August 23, 2007) 
where the Court indicated, in pertinent part, that when a 
higher rating is sought for hearing loss, "...in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report."  In accordance with 
the CAVC September 2007 order and with the recent decision 
rendered in Martinak, an additional VA audiological 
examination is needed to provide an accurate picture of the 
claimed disability at issue on appeal.  Id.

In regard to the right knee post-traumatic exostosis and 
osteoarthritis, rated as 10 percent disabling respectively, 
the Joint Motion for Partial Remand acknowledged that the 
most recent VA examination afforded the veteran was in 
November 2002, over five years ago.  The veteran submitted 
recent private treatment records, to include a July 2007 
surgical report, indicating his conditions may have worsened.  
An additional VA examination is needed to provide an accurate 
picture of the claimed disabilities at issue on appeal.  See, 
e.g. 38 C.F.R. §§ 3.326, 3.327.

The above were the sole reasons provided for remanding the 
case back to the Board.  However, since that time, the 
veteran has identified a lengthy list of recent private 
treatment for his conditions.  The RO should make an effort 
to obtain these records.  The RO should also take this 
opportunity to obtain any and all recent VA outpatient 
treatment records from October 2004 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
for treatment of his claimed disabilities 
from the VA Medical Centers in Chicago, 
Illinois and Hines, Illinois from October 
2004 to the present. All efforts to obtain 
VA records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  Ask the appellant to complete a release 
form authorizing VA to request any and all 
treatment records from any private medical 
provider relevant to his hearing loss or 
right knee claims, to include Dr. Markus, 
Dr. Chun and Dr. DeVries.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3.  After the above development is 
complete and the records are obtained, to 
the extent available, schedule the veteran 
for appropriate VA examinations to 
ascertain the severity of his service-
connected left ear hearing loss, post-
traumatic exostosis of the right knee and 
osteoarthritis of the right knee, to 
include any and all manifestations to the 
veteran's right knee. 

With regard to the audiological 
examination, in addition to objective test 
results, the examiner must fully describe 
the functional effects caused by the 
veteran's hearing disability.

With regard to the veteran's right knee 
examination, all pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  Application of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint should be 
considered.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).



4.  Thereafter, readjudicate the veteran's 
claims. If the claims remain denied, issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  An appropriate 
period of time should be allowed for 
response.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

The claims must be afforded expeditious treatment.


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

